Case: 1:16-cv-04496 Document #: 354 Filed: 05/25/19 Page 1 of 1 PageID #:23553

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Riddell Inc
                             Plaintiff,
v.                                                Case No.: 1:16−cv−04496
                                                  Honorable Matthew F. Kennelly
Kranos Corporation
                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Saturday, May 25, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: Motion for sanctions
[299] is terminated based on the status report filed by defendant. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
